            Case 1:20-cr-00233-JFK Document 1 Filed 01/28/20 Page 1 of 3


                                                                                 ORIGINAL
Approved : ~          ~·
            ALEXANDER LI
            Assistant United States Attorney

Before :         THE HONORABLE JAMES L . COTT
                 United States Magistrate Judge                      2· ,V MflA~G 9'.t,.·
                                                                           n_:                  'J
                                                                                                tJ
                 Southern District of New York
                                                                                            8
--------------------------------- X

UNITED STATES OF AMERICA                                            SEALED COMPLAINT

                     -   V .   -                                    Violations of 18
                                                                    U. S . C . §§ 1344 and 2
MILESH TALREJA ,
                                                                    COUNTY OF OFFENSE :
                                     Defendant .                    New York

- - - - - - - - - - - - - - - -- -- - - - - - - - - - - - ---   X


SOUTHERN DISTRICT OF NEW YORK , ss .:

     DAVID NIGRO , being duly sworn , deposes and says that he is a
Special Agent with the United States Department of Homeland
Security , Immigration and Customs Enforcement , Homeland Security
Investigations (" HSI " ) , and charges as follows :

                                                 COUNT ONE
                                                (Bank Fraud)

     1.     From at least on or about November 7 , 2019 up to and
includ i ng at least on o r about November 14 , 2019 , in the Southern
District of New York and elsewhere , MILESH TALREJA , the defendant ,
did execute and attempt to execute a scheme and artifice to defraud
financial institutions , the deposits of which were then insured by
the Federal Deposit Insurance Corporation , and to obtain moneys ,
funds , credits , assets , securities , and other property owned by ,
and under the custody and control of , such financial institutions ,
by means of false and fraudulent pretenses , representations , and
promises , to wit , TALREJA deposited at a bank branch in Manhattan ,
New York , a $500 , 000 check that was drawn upon a bank account
contain i ng approximately $5 , 608 . 99 , and thereafter withdrew and
attempted to withdraw the fraudulently - deposited funds .

           (Title 18 , United States Code , Sections 1344 and 2 . )
        Case 1:20-cr-00233-JFK Document 1 Filed 01/28/20 Page 2 of 3




     The bases for my knowledge and for the foregoing charges are ,
in part , as follows :

     2.    I am a Special Agent with HSI and have been for
approximately three years . I have been personally involved in the
investigation of this matter , and I base this affidavit on that
participation , my conversations with other law enforcement agents
and other individuals , my examination of reports and records , as
well as my training and expertise . Because this affidavit is being
submitted for the limited purpose of establishing probable cause ,
it does not include all the facts that I have learned during the
course of the investigation . Where the contents of conversations
of others are reported herein , they are reported in substance and
in part .

     3.    Based on my discussions with other law enforcement
agents , bank investigators , and other individuals , and my review
of law enforcement records , bank records , and surveillance videos
and stills , I have learned the following information , among other
things :

           a.     On or about November 7 , 2019 , an individual I
recognized from a passport photograph as MILESH TALREJA , the
defendant , was recorded on surveillance video depositing a check
(the " Check " ) at a national bank ("Bank - 1 " ) branch in Manhattan ,
New York .

           b.    TALREJA deposited the Check into an account
(" Account-1 " ) held in TALREJA ' s name at Bank-1 .    On or about
November 6 , 2019 , the preceding day , Account - 1 held a balance of
approximately $1 , 374 . 24 .

                c. The Check was written in the amount of $500 , 000
against an account ( "Account - 2") held in TALREJA ' s name at a
national bank (" Bank- 2") other than Bank- 1.  At the time of the
deposit of the Check , Account - 2 held a balance of approximately
$5 , 608 . 99 .

            d.   On or about November 8 , 2019 , TALREJA made the
following withdrawals , among others , from Account - 1 :       (1) a
$100 , 000 transfer to another bank account held at Bank- 1 ; (2) a
$5 , 000 wire transfer to Account - 2 ; ( 3) three international wire
transfers totalling $30 , 261 . 47 ; (4) two checks totalling $7 , 500 ;
and (5) an ATM withdrawal of approximately $100 .

          e.   TALREJA continued to make withdrawals from Account -
1 until at least on or about November 14 , 2019 .



                                    2
                                        Case 1:20-cr-00233-JFK Document 1 Filed 01/28/20 Page 3 of 3
__.    • l   •




                 f.   From at least on or about November 7 , 2019 up to
      and including at least on or about November 14 , 2019 , Bank- 1 and
      Bank- 2 were insured by the Federal Deposit Insurance Corporation .

           WHEREFORE , the deponent respectfully requests that a warrant
      issue for the arrest of MILESH TALREJA , the defendant , and that he
      be arrested and imprisoned , or bailed , as the case may be.




                                                                       Special Agent
                                                                       Homeland Security Investigations




 m    S
                 --10it_9~Bj;E }}\~
        } :f e1 ~.st?a ~ e ~: ~a~.._i st rate Judge
            _h.l-'.;,t't1 - !J.1_.~,rtr-i c..t of New York
                       . _,
                 ..,,.. -   "" .,
                                    - -
                                    ;



                                ---·--·-
                                           l   ~..._ "-   - -
                                                                L. C




                                                                       3
